DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
As explained to Applicant’s Representative on 07/27/2022, this action is intended to replace the Non-Final Office Action mailed 07/21/2022, which has now been vacated, and has been revised to include the following rejection under 35 U.S.C. 101, which was missing from the previous action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a “computer program product comprising software” without an accompanying embodiment or medium, therefore the claim is directed to software per se and is not eligible subject matter. To overcome this rejection, examiner suggests amending the limitations to recite “a computer program product embodied in a computer readable storage medium comprising software” which is supported by the instant specification at ([0017-0018]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 11-13, 15, and 21 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Muralidharan et al (US 2019/0102361).
Regarding Claim 1, Muralidharan teaches a computer-implemented method for alerting to analytical model degradation (Fig. 3) in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device ([0012, 0059], Fig. 4), the method comprising: 
selecting, by the processing device, model metrics for analysis, the model metrics being a measure of a parameter associated with the analytical model ([0050], Fig. 3, operation 302, a distribution of one or more metrics related to a performance of a version of a statistical model is tracked); 
determining, by the processing device, normal distributions for model metric results for each of the selected model metrics ([0050], Fig. 3, operation 302, metrics may be aggregated into a time series using summary statistics such as a mean, variance, percentile, count, and/or sum, one or more characteristics and/or components (e.g., trend, seasonal, cyclical, and/or irregular components) of the time series may then be analyzed to characterize the distribution of the metrics over time, [0047], performance metrics 122 may include fractional bias, ROC AUC, normalized mean squared error, Brier score, and/or other measures of statistical model performance or output); 
receiving model metric values for each of the selected model metrics ([0048], analysis apparatus 202 may use a sign test, student's t-test, z-statistic, and/or another statistical hypothesis test to detect deviations 214 in the distribution and/or variance of performance metrics 122 and/or time series 210 from the corresponding baseline and/or historical values, [0045], by continuously monitoring the output and/or performance of online, offline, and/or nearline versions of a statistical model, analysis apparatus 202 may quickly detect degradation and/or anomalies in the statistical model); 
comparing, by the processing device, the model metric values to the normal distributions for model metric results for each of the received model metric values ([0051], Fig. 3, operation 304, during tracking of the distribution, a deviation in the distribution may be detected as a mean shift, variance change, trend change, and/or outlier in the time series, the deviation may indicate a change (decrease or increase) in the performance of the statistical model, [0041], values and/or attributes associated with the anomaly, such as the type of deviation (e.g., mean shift, variance change, trend change, outlier, etc.), the magnitude of deviation (e.g., the amount by which the deviation differs from a “normal” or expected value), and/or a timeframe of each deviation (e.g., the start and/or end times of the deviation)); and 
alerting, by the processing device, to model degradation of the analytical model based on the comparison of the model metric values to the normal distributions for model metric results ([0052], Fig. 3, operation 306, once a deviation in the distribution is detected, an alert of an anomaly in the performance of the statistical model is outputted, [0041], interaction apparatus 206 may output an alert of an anomaly in the statistical model whenever deviations 214 and/or degradation are detected in performance metrics 122, time series 210, and/or characteristics 212 of the currently deployed or rolled back version of the statistical model, alert may include attributes associated with the anomaly).
Regarding Claim 2, Muralidharan teaches all aspects of the claimed invention as disclosed in Claim 1 above. Muralidharan further teaches wherein the model metrics for analysis include one or more of sensitivity metrics, accuracy metrics, age metrics, or specificity metrics ([0050], the metrics may include an O/E ratio, score distribution, and/or other measurement of output, precision, accuracy, sensitivity, specificity, and/or performance of the statistical model).
Regarding Claim 3, Muralidharan teaches all aspects of the claimed invention as disclosed in Claim 1 above. Muralidharan further teaches wherein determining the normal distributions for model metric results comprises obtaining model metric values over a period of time and normalizing the values to a distribution metrics ([0050], Fig. 3, operation 302, metrics may be aggregated into a time series using summary statistics such as a mean, variance, percentile, count, and/or sum, one or more characteristics and/or components (e.g., trend, seasonal, cyclical, and/or irregular components) of the time series may then be analyzed to characterize the distribution of the metrics over time, [0047], performance metrics 122 may include fractional bias, ROC AUC, normalized mean squared error, Brier score, and/or other measures of statistical model performance or output).
Regarding Claim 5, Muralidharan teaches all aspects of the claimed invention as disclosed in Claim 1 above. Muralidharan further teaches calculating, by the processing device, each of the selected model metric values based on model output data received from an end-user device ([0016-0019], during use of application 110, users of electronic devices 102-108 may generate and/or provide data that is used as input to statistical models 114, statistical models 114 may analyze the data to discover relationships, patterns, and/or trends in the data; gain insights from the input data; and/or guide decisions or actions related to the data, monitoring system 112 may compare the output of statistical models 114 with outcomes and/or labels associated with the input to produce a set of performance metrics 122).
Regarding Claim 11, Muralidharan teaches a detection modeling system comprising a processing device and a memory comprising instructions which are executed by the processing device for alerting to model degradation (Fig. 3), the detection modeling system comprising a distribution analysis module ([0012, 0059], Fig. 4) configured to: 
select, by the processing device, model metrics for analysis, the model metrics being a measure of a parameter associated with the analytical model ([0050], Fig. 3, operation 302, a distribution of one or more metrics related to a performance of a version of a statistical model is tracked); 
determine, by the processing device, normal distributions for model metric results for each of the selected model metrics ([0050], Fig. 3, operation 302, metrics may be aggregated into a time series using summary statistics such as a mean, variance, percentile, count, and/or sum, one or more characteristics and/or components (e.g., trend, seasonal, cyclical, and/or irregular components) of the time series may then be analyzed to characterize the distribution of the metrics over time, [0047], performance metrics 122 may include fractional bias, ROC AUC, normalized mean squared error, Brier score, and/or other measures of statistical model performance or output);
receive model metric values for each of the selected model metrics ([0048], analysis apparatus 202 may use a sign test, student's t-test, z-statistic, and/or another statistical hypothesis test to detect deviations 214 in the distribution and/or variance of performance metrics 122 and/or time series 210 from the corresponding baseline and/or historical values, [0045], by continuously monitoring the output and/or performance of online, offline, and/or nearline versions of a statistical model, analysis apparatus 202 may quickly detect degradation and/or anomalies in the statistical model); 
compare, by the processing device, the model metric values to the normal distributions for model metric results for each of the received model metric values ([0051], Fig. 3, operation 304, during tracking of the distribution, a deviation in the distribution may be detected as a mean shift, variance change, trend change, and/or outlier in the time series, the deviation may indicate a change (decrease or increase) in the performance of the statistical model, [0041], values and/or attributes associated with the anomaly, such as the type of deviation (e.g., mean shift, variance change, trend change, outlier, etc.), the magnitude of deviation (e.g., the amount by which the deviation differs from a “normal” or expected value), and/or a timeframe of each deviation (e.g., the start and/or end times of the deviation)); and 
alert, by the processing device, to model degradation of the analytical model based on the comparison of the model metric values to the normal distributions for model metric results ([0052], Fig. 3, operation 306, once a deviation in the distribution is detected, an alert of an anomaly in the performance of the statistical model is outputted, [0041], interaction apparatus 206 may output an alert of an anomaly in the statistical model whenever deviations 214 and/or degradation are detected in performance metrics 122, time series 210, and/or characteristics 212 of the currently deployed or rolled back version of the statistical model, alert may include attributes associated with the anomaly).
Regarding Claim 12, Muralidharan teaches all aspects of the claimed invention as disclosed in Claim 11 above. Muralidharan further teaches wherein the model metrics for analysis include one or more of sensitivity metrics, accuracy metrics, age metrics, or specificity metrics ([0050], the metrics may include an O/E ratio, score distribution, and/or other measurement of output, precision, accuracy, sensitivity, specificity, and/or performance of the statistical model).
Regarding Claim 13, Muralidharan teaches all aspects of the claimed invention as disclosed in Claim 11 above. Muralidharan further teaches wherein determining the normal distributions for model metric results comprises obtaining model metric values over a period of time and normalizing the values to a distribution metrics ([0050], Fig. 3, operation 302, metrics may be aggregated into a time series using summary statistics such as a mean, variance, percentile, count, and/or sum, one or more characteristics and/or components (e.g., trend, seasonal, cyclical, and/or irregular components) of the time series may then be analyzed to characterize the distribution of the metrics over time, [0047], performance metrics 122 may include fractional bias, ROC AUC, normalized mean squared error, Brier score, and/or other measures of statistical model performance or output).
Regarding Claim 15, Muralidharan teaches all aspects of the claimed invention as disclosed in Claim 11 above. Muralidharan further teaches calculating each of the selected model metric values based on model output data received from an end-user device ([0016-0019], during use of application 110, users of electronic devices 102-108 may generate and/or provide data that is used as input to statistical models 114, statistical models 114 may analyze the data to discover relationships, patterns, and/or trends in the data; gain insights from the input data; and/or guide decisions or actions related to the data, monitoring system 112 may compare the output of statistical models 114 with outcomes and/or labels associated with the input to produce a set of performance metrics 122).
Regarding Claim 21, Muralidharan teaches a computer program product comprising software that when executed by a processor ([0012, 0059], Fig. 4) performs a method (Fig. 3) comprising: selecting, by a processing device, model metrics for analysis, the model metrics being a measure of a parameter associated with the analytical model ([0050], Fig. 3, operation 302, a distribution of one or more metrics related to a performance of a version of a statistical model is tracked); 
determining, by the processing device, normal distributions for model metric results for each of the selected model metrics ([0050], Fig. 3, operation 302, metrics may be aggregated into a time series using summary statistics such as a mean, variance, percentile, count, and/or sum, one or more characteristics and/or components (e.g., trend, seasonal, cyclical, and/or irregular components) of the time series may then be analyzed to characterize the distribution of the metrics over time, [0047], performance metrics 122 may include fractional bias, ROC AUC, normalized mean squared error, Brier score, and/or other measures of statistical model performance or output); 
receiving model metric values for each of the selected model metrics ([0048], analysis apparatus 202 may use a sign test, student's t-test, z-statistic, and/or another statistical hypothesis test to detect deviations 214 in the distribution and/or variance of performance metrics 122 and/or time series 210 from the corresponding baseline and/or historical values, [0045], by continuously monitoring the output and/or performance of online, offline, and/or nearline versions of a statistical model, analysis apparatus 202 may quickly detect degradation and/or anomalies in the statistical model); 
comparing, by the processing device, the model metric values to the normal distributions for model metric results for each of the received model metric values ([0051], Fig. 3, operation 304, during tracking of the distribution, a deviation in the distribution may be detected as a mean shift, variance change, trend change, and/or outlier in the time series, the deviation may indicate a change (decrease or increase) in the performance of the statistical model, [0041], values and/or attributes associated with the anomaly, such as the type of deviation (e.g., mean shift, variance change, trend change, outlier, etc.), the magnitude of deviation (e.g., the amount by which the deviation differs from a “normal” or expected value), and/or a timeframe of each deviation (e.g., the start and/or end times of the deviation)); and 
alerting, by the processing device, to model degradation of the analytical model based on the comparison of the model metric values to the normal distributions for model metric results ([0052], Fig. 3, operation 306, once a deviation in the distribution is detected, an alert of an anomaly in the performance of the statistical model is outputted, [0041], interaction apparatus 206 may output an alert of an anomaly in the statistical model whenever deviations 214 and/or degradation are detected in performance metrics 122, time series 210, and/or characteristics 212 of the currently deployed or rolled back version of the statistical model, alert may include attributes associated with the anomaly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muralidharan et al (US 2019/0102361), in view of Jayaraman et al (US 2020/0234162).
Regarding Claims 4 and 14, Muralidharan teaches all aspects of the claimed invention as disclosed in Claims 3 and 13 above. Muralidharan fails to teach wherein the normal distribution for model metric results uses a threshold number of model metric values based on a required sample size.
In the same field of endeavor, Jayaraman teaches wherein the normal distribution for model metric results uses a threshold number of model metric values based on a required sample size ([0156], determining a failure metric could include, subsequent to removing duplicate entries from an input data set, determining that there are less than a threshold amount (e.g., a threshold number) of unique entries in the de-duplicated data set).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of performance degradation of a statistical model based on determining deviations and anomalies compared to expected distributions of the output data set, as taught in Muralidharan, to further include detection of model degradation based on an insufficient sample size once the data is pre-processed, as taught in Jayaraman, in order ensure the data provided is sufficiently diverse to build an accurate model. (See Jayamaran [0156])

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muralidharan et al (US 2019/0102361), in view of Peh et al (US 2020/0364618).
Regarding Claims 6 and 16, Muralidharan teaches all aspects of the claimed invention as disclosed in Claims 1 and 11 above. Muralidharan fails to teach wherein comparing the model metric values to the normal distributions of model metric results comprises comparing a deviation of the model metric value to a threshold value.
In the same field of endeavor, Peh teaches wherein comparing the model metric values to the normal distributions of model metric results comprises comparing a deviation of the model metric value to a threshold value ([0046], control limits may be set as certain number of standard deviations above and below the mean of the samples output from a model, example rules used to check quality of model include: (1) one point is more than a threshold number of standard deviations from the mean; (2) a threshold number of consecutive data points are on the same side of the mean indicating a mean shift; and (3) a threshold number of consecutive data points are continually increasing or decreasing, forming a trend, [0067], early warning system 210 monitors the values of coefficients against control limits of a number of standard deviations (e.g., 3 standard deviations) above and below the mean based on historical coefficient values, in response to determining that the coefficient is out of control limits, the early warning system 210 may generate a warning for the user).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of performance degradation of a statistical model based on determining deviations and anomalies compared to expected distributions of the output data set, as taught in Muralidharan, to further include detection of model degradation based on comparison of a detected deviation or a number of cumulative detected deviating events against a threshold, as taught in Peh, in order to enhance detection accuracy and performance quality while balancing and mitigating the number of false alarms where no error exists. (See Peh [0004])
Regarding Claims 7 and 17, Muralidharan, as modified by Peh, teaches all aspects of the claimed invention as disclosed in Claims 6 and 16 above. The combination, particularly Peh further teaches wherein the threshold value is a number of standard deviations of the normal distribution ([0067], early warning system 210 monitors the values of coefficients against control limits of a number of standard deviations (e.g., 3 standard deviations) above and below the mean based on historical coefficient values, in response to determining that the coefficient is out of control limits, the early warning system 210 may generate a warning for the user).
Regarding Claims 8 and 18, Muralidharan, as modified by Peh, teaches all aspects of the claimed invention as disclosed in Claims 6 and 16 above. The combination, particularly Peh further teaches flagging an event when a deviation exceeds the threshold value ([0067], early warning system 210 may determine that the coefficients have a threshold number of consecutive points above or below the mean (e.g., a threshold of 9 consecutive points), and generate, responsive this determination, a warning informing a user of the mean shift, the early warning system may generate a warning information the user of a trend or potential mean shift responsive to detecting a number of consecutive points above or below the mean meet this other threshold (e.g., a threshold of 6 consecutive points), [0079], the early warning system 210 may also check whether the sum of deviations from multiple, previous periods exceeds a third threshold, the result of the deviation check for the sum of deviations may indicate deviations that cumulatively add up to significant values over the multiple, previous periods (~detecting cumulative or consecutive deviations indicates flagging of detected deviations)).
Regarding Claims 9 and 19, Muralidharan, as modified by Peh, teaches all aspects of the claimed invention as disclosed in Claims 8 and 18 above. The combination, particularly Peh further teaches wherein alerting to model degradation is based on an event equation that uses flagged events for each of the selected model metrics as input ([0067], early warning system 210 may determine that the coefficients have a threshold number of consecutive points above or below the mean (e.g., a threshold of 9 consecutive points), and generate, responsive this determination, a warning informing a user of the mean shift, the early warning system may generate a warning information the user of a trend or potential mean shift responsive to detecting a number of consecutive points above or below the mean meet this other threshold (e.g., a threshold of 6 consecutive points), [0079], the early warning system 210 may also check whether the sum of deviations from multiple, previous periods exceeds a third threshold, the result of the deviation check for the sum of deviations may indicate deviations that cumulatively add up to significant values over the multiple, previous periods (~detecting cumulative or consecutive deviations indicates flagging of detected deviations)).
Regarding Claims 10 and 20, Muralidharan, as modified by Peh, teaches all aspects of the claimed invention as disclosed in Claims 8 and 18 above. The combination, particularly Peh further teaches wherein the event equation compares a number of flagged events to a threshold value ([0067], early warning system 210 may determine that the coefficients have a threshold number of consecutive points above or below the mean (e.g., a threshold of 9 consecutive points), and generate, responsive this determination, a warning informing a user of the mean shift, the early warning system may generate a warning information the user of a trend or potential mean shift responsive to detecting a number of consecutive points above or below the mean meet this other threshold (e.g., a threshold of 6 consecutive points), [0079], the early warning system 210 may also check whether the sum of deviations from multiple, previous periods exceeds a third threshold, the result of the deviation check for the sum of deviations may indicate deviations that cumulatively add up to significant values over the multiple, previous periods (~detecting cumulative or consecutive deviations indicates flagging of detected deviations)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Okawa (US 2022/0222581) discloses detecting degree of matching between output results of inspectors to calculate accuracy of machine learning model, when the accuracy becomes less than a threshold outputting a request for re-training of the model ([0179-0180]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641